Citation Nr: 0716870	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-03 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for the residuals, 
contusion lower back, lumbar region, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
increased rating for low back disability.  

The veteran was scheduled for a video hearing before the 
Board in June 2005.  The claims file reflects that the 
veteran failed to report for the hearing.  The Board notified 
the veteran in a February 28, 2005 letter mailed to his last 
known address that a hearing had been scheduled for June 8, 
2005.  The claims file indicates that the veteran failed to 
report for the hearing and that the notification letter was 
not returned by the United States Postal Service as 
undeliverable.  The veteran has not explained his failure to 
report or requested rescheduling of the hearing.  Under these 
circumstances, the Board considers the request for a hearing 
to be withdrawn by the veteran.  See 38 C.F.R. § 20.702(d) 
(2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was afforded a VA examination in December 2002, 
more than 4 years ago.  The examining physician indicated 
that he did not have a copy of the claims file and that X-
rays as well as prior and upcoming MRI scans would be 
checked.  There is no indication that the examining physician 
ever did this as part of the veteran's VA examination.  

The September 2003 statement of the case addressed only the 
former rating criteria set forth in Diagnostic Code 5295.  
Effective in September 2003, the rating criteria for the 
evaluation of disabilities involving the spine were amended.  
These new regulations were published in the Federal Register 
on August 27, 2003 (68 Fed. Reg. 51454-51458).  The veteran 
has not been provided with the substance of the new criteria, 
and the RO has not yet adjudicated the veteran's claim for an 
increased rating utilizing the new criteria.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for an evaluation in excess of 
20 percent for residuals, contusion lower 
back, lumbar region.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  Schedule the veteran for a VA 
examination to determine the current 
level of disability attributable to the 
veteran's service-connected residuals, 
contusion lower back, lumbar region.  The 
examiner should indicate whether there is 
listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteoarthritic 
changes, narrowing or irregularity of 
joint space, or abnormal mobility on 
forced motion. 

The claims folder should be reviewed 
prior to the examination, and the 
examiner should indicate in the report 
that this has been done.  The examiner 
should describe all symptomatology due to 
the veteran's low back disability.  All 
required tests and studies should be 
completed as appropriate, including X-
rays, range of motion, and 
orthopedic/neurological evaluations.  

Complete range of motion testing should 
be done.  In reporting the results of 
range of motion testing, the examiner 
should specifically identify any 
excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and assess the extent of any pain.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
should be assessed in terms of additional 
degrees of limitation of motion.  

3.  Following the above-requested 
development, the RO should re-adjudicate 
this claim taking into consideration the 
newly obtained evidence and with 
consideration of the old and new criteria 
(including disc disease, if appropriate) 
governing spine disabilities, as well as 
the extraschedular criteria under 38 
C.F.R. § 3.321(b)(1) (2006).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



